Citation Nr: 1648052	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-41 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right great toe and midfoot.

2.  Entitlement to service connection for left foot disability claimed as left foot osteoarthritis and left great toe injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

With respect to the service connection claim on appeal, the Board notes that an August 2012 rating decision, notice of which was mailed on August 20, 2012, denied the issue of entitlement to service connection for left foot osteoarthritis.  On August 19, 2013 the Veteran filed a claim of entitlement to service connection for a left great toe injury.  The August 2014 rating decision denied reopening of the claim of entitlement to service connection for left foot osteoarthritis, now claimed as left great toe.  However, the September 2015 statement of the case denied service connection for left foot osteoarthritis, now claimed as left great toe injury, on the merits.  Importantly, the September 2015 statement of the case indicates that because the Veteran's August 19, 2013 claim for service connection for a left great toe injury was received within a year of the August 20, 2012 rating decision denying service connection for osteoarthritis of the left foot, the August 20, 2012 rating decision is not final and as such, the claim for service connection was considered on the merits.  As there is no prejudice to the Veteran in this regard, the Board will not disturb this finding and will proceed on the merits of the service connection claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA foot examination in May 2014.  The report of that examination contains no response to numerous relevant questions regarding the Veteran's feet, including whether the Veteran has pain on use of his feet, pain on manipulation of his feet, swelling on use, characteristic callouses, uses arch supports, has Morton's Neuroma, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and/or claw foot.  It also provides no information regarding the severity and side affected, whether the foot chronically compromises weight bearing, and whether the foot condition requires arch supports or orthotics.  Although subsequently in the examination report the examiner indicated that the Veteran did not have pain on physical exam, the examination report states that even if pain was not found on exam, a rationale should be provided if the Veteran reported pain in his medical history.  The medical evidence reflects that the Veteran has previously reported right foot pain (in July 2013 VA treatment records and at the June 2011 and July 2012 VA examinations), and he subsequently reported right foot pain in his November 2015 VA Form 9; however, the examiner provided no rationale in response to this question.  Moreover, the VA examination report reflects that there is no current diagnosis with respect to the right foot apart from bunions.  Finally, the May 2014 VA examiner opined that the bunion could possibly be related to the right great toe fracture.

Under the circumstances, the Board finds that a remand for a new VA examination is necessary to determine the current severity of the service-connected right great toe and midfoot degenerative joint disease.  

With respect to the claim of entitlement to service connection claim for a left foot disability, the record reflects current diagnoses of pes planus, bunions, and osteoarthritis of the left foot.  An April 2015 VA treatment record reflects the Veteran's complaints of chronic flatfoot pain with standing or walking which began in service.  The June 2011 and July 2012 VA examination reports reflect diagnoses of left foot osteoarthritis, flatfeet, and bunions bilaterally.  The June 2011 VA examination report reflects the Veteran's complaint of left foot midfoot pain ever since 1982.  The July 2012 VA examination report reflects the Veteran's statement that while he was in basic training climbing steps, he stepped wrong and his left foot slid off the step, resulting in an abrasion to the left forefoot.  The service treatment records reflect that left foot flatfoot was noted on the November 1981 service entry examination.  No findings or complaints with respect to the left foot are otherwise noted in service.  The service separation report of medical history reflects that the Veteran complained of foot trouble and the authoring physician noted a right great toe fracture in 1982 that is frequently sore with use.  

None of the VA examination reports contains an opinion as to the etiology of any of the currently diagnosed left foot disabilities.  As such, a remand is necessary to obtain such an opinion.

As the Veteran receives treatment for his foot problems through VA, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dating from January 2016 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA foot examination in order to determine the current severity of his service-connected degenerative joint disease of the right great toe/midfoot and to determine the nature and etiology of his current left foot disabilities.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  All necessary tests and studies should be performed.

The examiner must identify all symptomatology associated with the service-connected right great toe and midfoot degenerative joint disease and thoroughly address the severity of the disability pursuant to the rating criteria.  

The examiner must specifically state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the right foot bunion is caused or aggravated (permanently worsened beyond the normal course of the disability) by the service-connected right great toe and midfoot degenerative joint disease.

Regarding the claimed left foot disabilities, the examiner must provide the following opinions:

Is it is at least as likely as not (i.e., a 50 percent probability or greater) that any left foot disability (including but not limited to bunions and osteoarthritis) had its onset in or is otherwise related to his military service?

Is it at least as likely as not that the Veteran's left foot flatfoot (which preexisted service and was noted at service entry) permanently increased in severity during service?   If the left foot flatfoot increased in severity during service, is it clear and unmistakable (obvious, manifest, or undebatable) that such increase in disability was due to the natural progress of the disability?  

Is it at least as likely as not that any current left foot disability was caused by or aggravated by (permanently worsened beyond the normal course of the disability) the service-connected right foot disability?

3.  The AOJ must then readjudicate the claims and, thereafter, if the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




